DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because “EDUCE” in Fig. 25 should be changed to “REDUCE” in order to correct a typographical informality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a wheel driving unit that rotationally drives the wheels to assist manual travel for making the carriage unit travel by an operator's operation on the handle”, “a first acquisition unit that acquires information regarding a travel environment of the carriage unit”, “a second acquisition 
The Examiner has interpreted the wheel driving unit as the motor disclosed in [0056] of the specification. The Examiner has interpreted “a first acquisition unit”, “a second acquisition unit”, “a third acquisition unit”, and “a travel state correction controller” as the CPU disclosed in [0086] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (U.S. 2018/0031377).
Regarding claim 10:
Guo discloses an operation method of a mobile radiographic imaging apparatus comprising a carriage unit which has wheels for traveling and on which a main body unit is mounted, a handle that is provided in the main body unit to steer the carriage unit, and a wheel driving unit that rotationally drives the wheels to assist manual travel for making the carriage unit travel by an operator's operation on the handle, the method comprising: 
a first acquisition step of acquiring information regarding a travel environment of the carriage unit ([0025], detection device for locating device and measuring the environment); 
a second acquisition step of acquiring appropriate travel conditions ([0024]-[0025], profile information regarding environment) of the carriage unit according to the information regarding the travel environment acquired in the first acquisition step ([0024]-[0025], profile information regarding environment); 
a third acquisition step of acquiring information regarding a travel state of the carriage unit in the manual travel ([0024]-[0025], position and speed detected); and
 a travel state correction control step of performing travel state correction control ([0026], adjustment of movement route based on obstacles) to make a correction to a travel state satisfying the appropriate travel conditions by controlling the wheel driving unit ([0024], drive device controlled based on route) in a case where the travel state acquired in the third acquisition 
Regarding claim 11:
Guo discloses a non-transitory computer-readable storage medium storing an operation program of a mobile radiographic imaging apparatus comprising a carriage unit which has wheels for traveling and on which a main body unit is mounted, a handle that is provided in the main body unit to steer the carriage unit, and a wheel driving unit that rotationally drives the wheels to assist manual travel for making the carriage unit travel by an operator's operation on the handle, the operation program causing a computer to function as: 
a first acquisition unit ([0023], navigation device) that acquires information regarding a travel environment of the carriage unit ([0025], detection device for locating device and measuring the environment); 
a second acquisition unit ([0023], navigation device) that acquires appropriate travel conditions of the carriage unit according to the information regarding the travel environment acquired by the first acquisition unit ([0024]-[0025], profile information regarding environment); 
a third acquisition unit ([0025], navigation device) that acquires information regarding a travel state of the carriage unit in the manual travel ([0024]-[0025], position and speed); and 
a travel state correction controller ([0026], central controller) that performs travel state correction control ([0026], adjustment of movement route based on obstacles) to make a correction to a travel state satisfying the appropriate travel conditions by controlling the wheel driving unit ([0024], drive device controlled based on route) in a case where the travel state acquired by the third acquisition unit deviates ([0026], obstacle detection causes the device to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ficarra (U.S. 2017/0303882) in view of Guo (U.S. 2018/0031377).
Regarding claim 1:
Ficarra discloses a mobile radiographic imaging apparatus, comprising:
 a carriage unit ([0019], cart) which has wheels ([0019], wheels) for traveling and on which a main body unit ([0019], main body) is mounted;
 a handle ([0019], handle) that is provided in the main body unit to steer the carriage unit ([0019], handles to steer cart); 
a wheel driving unit ([0019], motor) that rotationally drives the wheels to assist manual travel for making the carriage unit travel by an operator's operation on the handle ([0019], motor for powering the wheels);
 a first acquisition unit ([0025], sensor) that acquires information regarding a travel environment of the carriage unit ([0025], sensor detector objects). 
However, Ficarra fails to disclose a second acquisition unit that acquires appropriate travel conditions of the carriage unit according to the information regarding the travel environment acquired by the first acquisition unit; a third acquisition unit that acquires 
Guo teaches a first acquisition unit ([0023], navigation device) that acquires information regarding a travel environment of the carriage unit ([0025], detection device for locating device and measuring the environment); 
a second acquisition unit ([0023], navigation device) that acquires appropriate travel conditions of the carriage unit according to the information regarding the travel environment acquired by the first acquisition unit ([0024]-[0025], profile information regarding environment); 
a third acquisition unit ([0025], navigation device) that acquires information regarding a travel state of the carriage unit in the manual travel ([0024]-[0025], position and speed); and 
a travel state correction controller ([0026], central controller) that performs travel state correction control ([0026], adjustment of movement route based on obstacles) to make a correction to a travel state satisfying the appropriate travel conditions by controlling the wheel driving unit ([0024], drive device controlled based on route) in a case where the travel state acquired by the third acquisition unit deviates ([0026], obstacle detection causes the device to stop and new traveling route created) from the appropriate travel conditions acquired by the second acquisition unit ([0026], adjustment of movement route based on obstacles).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Ficarra with the travel acquisition taught by Guo in order to improve working efficiency by reducing the intensity of the labor for the user (Guo; [0014] and 
Regarding claim 2:
The combination of Ficarra and Guo discloses the mobile radiographic imaging apparatus according to claim 1, 
wherein the appropriate travel conditions are stored in a storage unit (Guo; [0024], information sent to control device) so as to be associated with each of a plurality of positions set in advance on a floor on which the carriage unit manually travels (Guo; [0024]-[0025], profile information regarding positions and obstacles),
 the first acquisition unit acquires a current position of the carriage unit on the floor as the information regarding the travel environment (Guo; [0025], detection device for locating device and measuring the environment), and 
the second acquisition unit reads and acquires the appropriate travel conditions corresponding to the current position acquired by the first acquisition unit from the storage unit (Guo; [0024]-[0025], profile information regarding positions and obstacles).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Ficarra with the travel acquisition taught by Guo in order to improve working efficiency by reducing the intensity of the labor for the user (Guo; [0014] and [0033]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5:
The combination of Ficarra and Guo discloses the mobile radiographic imaging apparatus according to claim 1, 

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Ficarra with the environment detection taught by Guo in order to improve working efficiency by reducing the intensity of the labor for the user (Guo; [0014] and [0033]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6:
The combination of Ficarra and Guo discloses the mobile radiographic imaging apparatus according to claim 5, 
wherein the first acquisition unit acquires at least one of a width of a travel passage of the carriage unit, whether or not the travel passage is a corner, the number of obstacles that are present in the travel passage to become obstacles to the manual travel (Guo; [0025], profile information regarding obstacles), a distance from each of the obstacles, an inclination state of the travel passage, or an unevenness state of the travel passage, as the information regarding the travel environment, based on the detection result (Guo; [0025], detection device for locating device and measuring the environment).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Ficarra with the environment detection taught by Guo in order to improve working efficiency by reducing the intensity of the labor for the user (Guo; [0014] 
Regarding claim 9:
The combination of Ficarra and Guo discloses the mobile radiographic imaging apparatus according to claim 1, further comprising: 
a display controller (Guo; [0026], display screen) that performs control to provide notification of a cause of performing the travel state correction control (Guo; [0026], display screen for notifications).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Ficarra with the environment detection taught by Guo in order to improve working efficiency by reducing the intensity of the labor for the user (Guo; [0014] and [0033]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ficarra (U.S. 2017/0303882) in view of Guo (U.S. 2018/0031377) as applied to claim 1 above, and further in view of Gao (U.S. 2018/0321684).
Regarding claim 8:
The combination of Ficarra and Guo discloses the mobile radiographic imaging apparatus according to claim 1.
However, The combination of Ficarra and Guo fails to disclose wherein the second acquisition unit acquires an upper limit value of a meandering amount of the carriage unit as the appropriate travel conditions, the third acquisition unit acquires a measurement value of the meandering amount of the carriage unit as the information regarding the travel state, and the 
Gao teaches wherein the second acquisition unit acquires an upper limit value of a meandering amount ([0032], distance threshold) of the carriage unit as the appropriate travel conditions ([0032], deviation from the path), 
the third acquisition unit acquires a measurement value of the meandering amount ([0032], deviation distance) of the carriage unit as the information regarding the travel state ([0032], deviation distance), and
 the travel state correction controller performs the travel state correction control ([0031]-[0032], speed of the wheels is adjusted) in a case where the measurement value of the meandering amount acquired by the third acquisition unit exceeds the upper limit value of the meandering amount acquired by the second acquisition unit ([0031]-[0032], speed of the wheels is adjusted when distance is greater than threshold).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Ficarra and Guo with the travel correction taught by Gao in order to improve user experience for medical personal by increasing position accuracy (Gao; [0025]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claims 3-4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior arts are Ficarra (U.S. 2017/0303882) and Guo (U.S. 2018/0031377).
Regarding claim 3:
The combination of Ficarra and Guo discloses the mobile radiographic imaging apparatus according to claim 2.
However, the combination of Ficarra and Guo fails to disclose wherein the second acquisition unit acquires, as the appropriate travel conditions, a first upper limit value of a travel speed of the carriage unit corresponding to at least one of a width of a travel passage of the carriage unit, whether or not the travel passage is a corner, the number of obstacles that are present in the travel passage to become obstacles to the manual travel, an inclination state of the travel passage, or an unevenness state of the travel passage, the third acquisition unit acquires a first measurement value of the travel speed of the carriage unit as the information regarding the travel state, and the travel state correction controller performs the travel state correction control in a case where the first measurement value acquired by the third acquisition unit exceeds the first upper limit value acquired by the second acquisition unit.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim. Claim 4 is indicated as allowable by virtue of its dependency. 
Regarding claim 7:
The combination of Ficarra and Guo discloses the mobile radiographic imaging apparatus according to claim 5.

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fehre (U.S. 2017/0347979)- Collison free movement of an X-ray imaging apparatus. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884       

/DANI FOX/Primary Examiner, Art Unit 2884